UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6126


JUSTIN PAUL WOODINGTON,

                    Plaintiff - Appellant,

             v.

MRS. GOODE, Health Service Administrator; S. GREGORY, R.N.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00693-HEH-RCY)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Justin Paul Woodington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Justin Paul Woodington appeals the district court’s dismissal without prejudice of

his 42 U.S.C. § 1983 (2012) complaint for failure to pay the initial filing fee or to apply

to proceed in forma pauperis. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Woodington v. Goode,

No. 3:18-cv-00693-HEH-RCY (E.D. Va. Jan. 11, 2019).             We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




      *
        Because the district court dismissed the complaint “for . . . reasons unrelated to
the contents of the pleadings,” we have jurisdiction over this appeal. Goode v. Cent. Va.
Legal Aid. Soc’y, Inc. 807 F.3d 619, 624 (4th Cir. 2015).


                                            2